Title: To Thomas Jefferson from Martha Jefferson Randolph, [23 June 1798]
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Bellmont Saturday Morning [23 June 1798]
          
          It is easier to concieve than express the sensations with which the sight of the preparations for your return inspires us. I look forward to Theusday with raptures and palpitations not to be described; That day which will once more reunite me to those most dear to me in the world. adieu Dearest and adored Father the heart swellings with which I address you when absent and look forward to your return convince me of the folly or want of feeling of those who dare to Think that any new ties can weaken the first & best of nature—the first sensations of my life were affection and respect for you and none others in the course of it have weakened or surpassed them.—The children all send there love to grand Papa and count the days with infinite anxiety. yours with the tenderest Love and reverence
          
            M Randolph
          
        